UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 8, 2013 HARBINGER GROUP INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-4219 74-1339132 (Commission File Number) (IRS Employer Identification No.) 450 Park Avenue, 30th Floor, New York, NY (Address of Principal Executive Offices) (Zip Code) (212)906-8555 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. At the Annual Meeting of the Stockholders (the “Annual Meeting”) of Harbinger Group Inc. (the “Company”) held on April 8, 2013, the Company’s stockholders approved the election of three Class III directors to the Company’s board of directors (the “Board”) to serve for a three-year-term until the 2016 annual meeting of stockholders and ratified the selection of KPMG LLP as the Company’s independent registered accounting firm for the fiscal year ended September30, 2013, as further described below in Item 5.07. Item 5.07. Submission of Matters to a Vote of Security Holders. As described in Item 5.02 above, the Company held the Annual Meeting on April8, 2013.Only holders of the Company’s stock at the close of business on February 27, 2013 (the “Record Date”) were entitled to vote at the Annual Meeting.As of the Record Date, there were 143,176,566 shares of common stock entitled to vote, the holders of which were entitled to one vote in the election of directors and on each matter submitted for stockholder approval. In addition, as of the Record Date, there were an aggregate of 400,000 shares of Series A and Series A-2 preferred stock outstanding, the holders of which were entitled to vote with the Company’s common stock on an as-converted basis, subject to certain regulatory limitations. Collectively, as of the Record Date, the outstanding shares of preferred stock and common stock represented 192,240,626 votes.Holders of stock representing a total of 146,541,270 votes (76.23% of the total voting power), constituting a quorum, were represented in person or by valid proxies at the Annual Meeting. The stockholders voted on two proposals at the Annual Meeting.The proposals are described in detail in the Company’s Definitive Proxy Statement on Schedule 14A, filed with the Securities and Exchange Commission on March 8, 2013 (File No. 001-04219) (the “Proxy Statement”).The final results for the votes regarding each proposal are set forth below. Proposal 1: The Company’s stockholders elected three Class III directors to the Company’s board to serve for a three-year-term until the 2016 annual meeting of stockholders.The votes regarding this proposal were as follows: For Withhold BrokerNon-Votes % Votes For Omar M. Asali 93.64% Frank Ianna 97.61% Gerald Luterman 97.55% Proposal 2: The Company’s stockholders ratified the selection of KPMG LLP as the Company’s independent registered accounting firm for the fiscal year ended September30, 2013.The votes regarding this proposal were as follows: For Against Abstain BrokerNon-Votes % Votes For n/a 99.97% 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HARBINGER GROUP INC. Date: April 8, 2013 By: /s/ Ehsan Zargar Name: Ehsan Zargar Title: Vice President, Counsel and Corporate Secretary 3
